Citation Nr: 1142013	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  00-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In May 2001, the Veteran testified before a Decision Review Officer sitting at the RO.  A transcript of the hearing is associated with the claims folder and has been reviewed.  Thereafter, in March 2004, the Board denied the Veteran's TDIU claim.

Subsequently, the Veteran filed a timely appeal of the Board's March 2004 denial with the United States Court of Appeals for Veterans Claims (Court).  In March 2005, the Court issued an Order vacating the March 2004 decision and remanding it to the Board for further development and adjudication.  In June 2005, the Board remanded for further development.

In October 2006, the Board again denied the Veteran's TDIU claim, and the Veteran filed a timely appeal of the Board's October 2006 denial with the Court.  In February 2008, the Court issued an Order vacating the October 2006 decision and remanding it to the Board for further development and adjudication. 

In March 2009, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

In May 2009, the Board again denied the Veteran's TDIU claim, and the Veteran filed a timely appeal of such decision with the Court.  In February 2010, the Court issued an Order vacating the May 2009 decision and remanding it to the Board for further development consistent with the January 2010 Joint Motion for Remand.  The Board remanded the claim for further development in July 2010.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU.  He is service-connected for a lumbar spine disability and a left Achilles tendon disability.  He indicates that he experiences dizziness and nausea after he takes his prescribed pain medication.  

Pursuant to a January 2010 Joint Motion for Remand and February 2010 Court Order, this claim was remanded in July 2010 for a VA examiner to discuss the effect that the Veteran's reports of dizziness and nausea secondary to his prescribed pain medication have upon his employability.  In a February 2011 addendum, the VA examiner who examined the Veteran in August 2005 opined that it was not at least as likely as not that the prescribed medications that the Veteran took for his service-connected condition affected him sufficiently enough to prevent him from working in a light duty job.  In rendering his opinion, the examiner noted that the Veteran's last VA medical evaluation dated on April 1, 2009, showed that he did not complain of nausea or dizziness.  He even had his dosage for Toradol doubled and was continued on his Sulindac.  The examiner also referenced a March 2009 treatment visit to a private physician in which the Veteran was prescribed medication.  

The most recent VA medical records in the Veteran's claims file are dated in February 2009.  Therefore, it appears that there are outstanding VA medical records since February 2009 documenting the Veteran's use of medication for his service-connected disabilities.  However, a review of the record indicates that those records have not yet been associated with the Veteran's claims file.  Because information sufficient to allow for a search of the Veteran's VA medical records since February 2009 is available, and these records may be useful in deciding the Veteran's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, it does not appear that the Veteran's most recent private medical records have been obtained, including a March 2009 private treatment report in which the Veteran was prescribed medication for his service-connected disabilities.  Therefore, these records should be obtained and associated with the claims file.  
  
The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail.  However, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA medical center in San Juan, Puerto Rico, the Veteran's medical records since February 2009 and associate them with the claims file.  If any of the above requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.  
 
2.  Ask the Veteran to provide all the sources of private treatment for his lumbar spine disability and left Achilles tendon disability since separation from service and obtain any necessary release of information forms.  Make appropriate efforts to obtain all post-service private treatment records, including a March 2009 treatment report where the Veteran was prescribed medication for his service-connected disaiblities.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



